DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2021 has been entered.

3.  Claims 1-14, 16-27, 29-31 and 33 are pending.

3.  Claims 7-10, 14, 19-20, 24-25, 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

4. Claims 1-6, 11-13, 16-18, 21-23, 26-27, 29-31 are under examination as they read on a method of preventing or decreasing excessive accumulation of fibrous material within the extracellular matrix in injured or damaged tissue of a subject comprising identifying a subject in need thereof, and administering to the subject a polypeptide that binds specifically to integrins αvβ3, comprising: a variant of domain 1 of cell adhesion protein (D1-CD2) having an amino acid sequence of at least about 75% similar to the sequence of wild-type D1-CD2, wherein the polypeptide specifically binds to integrin αvβ3 at βA domain in the region of α2 helix, B-C loop and α2-α3 loop and the species of liver fibrosis, a sequence having substitution of L94N, E95D, K96V, I97C, F98N, D99F, L100A, K101S, and I102R, cross-lined at TEMKQER (SEQ ID No: 1), PEGylated variant.


5.  The specification at [0134] stands objected to under 37 CFR 1.821(d) for failing to provide a sequence identifier for NLKVII sequence.   

6.  The specification is objected to because the paragraph numbering are not consecutive.  For Example page 2 at [0009] is followed by [0001] rather than [0010].  Also, page 10, [0026] is followed by [0001] rather than [0027]. There are three paragraphs are labeled [0003].  When Applicant refers to ¶3 it is not clear which ¶3 is intended. Consecutively renumbering of the paragraphs is required.  The paragraph numbers mentioned in this Office Action is according to the PGPub publication US 20180044403.

7.  Claim 22 is objected to for the for the typological error in the recitation of “9095%”.  Correction is required.
 
  
 8. The following is a quotation of 35 U.S.C. 112(b) (Pre AIA , 35 U.S.C. 112, second paragraph):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


9.  Claims 1-6, 11-13, 16-18 stand rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the same reasons set forth in the previous Office Action mailed 8/13/2020.
 
A.	  The recitation “a variant of domain 1 of  cell adhesion protein (D1-CD2) having an amino acid sequence of at least about 95% similar to the sequence of wild-type D1-CD2 from human or rat” in claim 1; “at least one amino acid substitution selected from a group consisting of L94N, E95D, K96V, I97C, F98N, D99F, L100A, K101S, and I102R” in claim 5, “a sequence having substitution of L94N, E95D, K96V, I97C, F98N, D99F, L100A, K101S, and I102R” in claim 6, is indefinite, it is indefinite to compare amino acids between two molecules or to refer to a specific amino acid position of a sequence without structural features for the comparison/reference.  For Example the amino acids number of human CD2 under Genebank accession no. P06729.2 do not correspond to the instant substitution positions/variants claimed in claims 1, 5-6.
P06729.2

        1 msfpckfvas fllifnvssk gavskeitna letwgalgqd inldipsfqm sddiddikwe
       61 ktsdkkkiaq frkeketfke kdtyklfkng tlkikhlktd dqdiykvsiy dtkgknvlek
      121 ifdlkiqerv skpkiswtci nttltcevmn gtdpelnlyq dgkhlklsqr vithkwttsl
      181 sakfkctagn kvskessvep vscpekgldi yliigicggg sllmvfvall vfyitkrkkq
      241 rsrrndeele trahrvatee rgrkphqipa stpqnpatsq hpppppghrs qapshrpppp
      301 ghrvqhqpqk rppapsgtqv hqqkgpplpr prvqpkpphg aaenslspss n


Moreover, Rat CD2, NP_036962.2,  does not have any amino acid that correspond to the specific amino acid positions. 

NP_036962.2

        1 mrckflgsff llfslsskga dcrdsgtvwg alghginlni pnfqmtddid evrwergstl
       61 vaefkrkmkp flksgafeil angdlkiknl trddsgtynv tvystngtri lnkaldlril
      121 emvskpmiyw ecsnatltce vlegtdvelk lyqgkehlrs lrqktmsyqw tnlrapfkck
      181 avnrvsqese mevvncpekg lplylivgvs agglllvffg alfifcickr kkrnrrrkge
      241 eleikasrms tvergpkphs tqasapasqn pvasqapppp ghhlqtpghr plppshrnre
      301 hqpkkrppps gtqvhqqkgp plprprvqpk ppcgsgdvsl pppn


Applicant submits that the amended claims to recite “95% similarity to the sequence of wild-type D1-D2” and the previous limitations, the bounds of the claims are particularly claimed are in compliance with 35 USC $112.

This is not convincing because it is indefinite to compare amino acids between two molecules or to refer to a specific amino acid position of a sequence without structural features for the comparison/reference.  For Example the amino acids number of human/rat CD2 under Genebank accession no. P06729.2/ NP_036962.2  do not correspond to the instant substitution positions/variants claimed in claims 1, 5-6.  As a matter of fact, the rat CD2 fails to have wild-type amino acids corresponding to 94LEKIFDLK101. 


10. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


11.  Claims 1-6, 11-13, 16-18, 21-23, 26-27, 29-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The claims recite “a polypeptide that binds specifically to integrins αvβ3, comprising: a variant of domain 1 of cell adhesion protein (D1-CD2) having an amino acid sequence of at least about 95% similar to the sequence of wild-type D1-CD2 from human or rat” in claims 1, 21 and 26, “the amino acid substitution on the polypeptide has a hydrophilicity value ranges from about -2 to about +2 of the original amino acid of the wild-type D1-CD2” in claim 3, “the variant comprises at least one amino acid substitution selected from a group consisting of L94N, E95D, K96V, 197C, F98N, D99F, L100A, K101S, and 1102R” in claim 5, “the variant has at least one intermolecular interaction with integrins αvβ3” in claim 11, “a polypeptide that specifically binds to integrin αvβ3 at βA domain in the region of α2 helix, B-C loop and α2-α3 loop” in non-elected claims 21-22 and 26, as part of the invention.


However, there does not appear to be an adequate written description in the specification as-filed of the essential structural feature that provides the recited function of bind to integrin αVβ3 at βA rd column).

 The specification at [0111] discloses a variant of domain 1 of cell adhesion protein (D1-CD2) that has an amino acid sequence at least about 75% similar to the sequence of wild-type D1-CD2 of SEQ ID NO: 3.  Exemplary sequences of ProAngio include SEQ ID NO: 4 (comprising 94NDVCNFASR102) and 5 (94LEKYDYLKI102).

[0127] D1-CD2 of both human and rat origin exhibit rather weak affinities for known binding sites of integrin αvβ3.  

[0128] D1-CD2 docks to several sites of the βA domain, including a novel site, i.e., the βA groove, at various orientations (illustrated in FIGS. 1A-1D). However, due to a lack of strong contacts with residues of the βA groove, docking of D1-CD2 to the βA groove was enhanced by mutating residues of D1-CD2 at contacting positions to better match the corresponding residues in the βA groove. Additional mutations were introduced into D1-CD2 to counter potential structural disturbance by the previously mentioned mutations and to maintain a wild-type              β-sheet packing. The energies exhibited by the docking of these D1-CD2 variants on the integrins were substantially increased as compared to un-mutated D1-CD2 (illustrated in FIG. 2). Further, the binding energy fell significantly when the corresponding residues in the integrin were mutated, thereby disrupting the designed contacts.

[0129]  D1-CD2 variants were expressed in bacterial E. coli and subsequently purified. ProAgio exhibited structural properties similar to those of the parental D1-CD2 protein as demonstrated by H-NMR (illustrated in FIG. 3), far UV-CD, and fluorescent spectra analyses. This indicates ProAgio is beneficially folded. Moreover, biacore binding analyses demonstrate ProAgio interacts with integrin αvβ3 with a high affinity. ProAgio also interacts with two other pairs of integrin weakly, suggesting ProAgio specifically interacts with integrin αvβ3 (illustrated in FIG. 4A-4C).
[0133] A chemical crosslink using Bis(Sulfosuccinimidyl)-glutarate (BS2G) (illustrated as FIG. 12) as a crosslinker evidences ProAgio binds to the βA groove site. This crosslinking, followed ProAgio and integrin β3 interaction was not detected using BS2G due to steric hindrance, i.e., due to bulk volume of the crosslinking reaction group. 

[0134] In response, crosslinking was re-performed using glutaraldehyde (illustrated as FIG. 14) as a crosslinker. ProAgio NLKVII (aa 99-105) crosslinked to integrin β3 FNEEVKKQ (SEQ ID NO: 2) (aa 203-210) by glutaraldehyde (illustrated as FIGS. 15A-15B). This also demonstrates ProAgio [106] interacts with integrins αvβ3 at the βA groove site. 
[0135] Binding of ProAgio to the βA groove was further verified by mutational analyses. Mutations on the integrin β3 at contacts Q158A, K233A, and K234A reduced the attachment of the integrin mutant expression cells to ProAgio (illustrated as FIG. 16). Computations demonstrate the mutations weaken the ProAgio/integrins αvβ3 docking. The mutations also reduced the attachment of the mutant expressing CHO cells (illustrated as FIG. 17) to ProAgio (illustrated as FIG. 18), and abolished ProAgio and integrin β3 co-immunoprecipitation (illustrated as FIG. 19).  

The claims encompass up to 5% variation in the human and rat D1-CD2 (105 amino acid long).  Since there are 20 naturally occurring amino acids, the claims encompass 520 variants, which equals to 95,000,000,000,000 variants. The specification only discloses two variants (SEQ ID NO: 4 (L94N/E95D/K96V/I97C/F98N/D99F/L100A/K101S/I102R) and SEQ ID NO: 5 (I97Y/F98D/D99Y) ) within the claimed genus of 95,000,000,000,000 variants.  With respect to representative number of species,  
     see AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
     Also, see MPEP 2163 II(A)(3)(a))(ii):

A representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").

Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the off) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.).


The specification discloses the reduction to practice of two species within the claimed genus; specifically, the D-CD2 variant having the amino acid sequence of SEQ ID NO: 4 and 5. There are no drawings or structural formulas disclosed of any other D-CD2 variants having a dissociation constant less than 1µM and decreasing excessive accumulation of fibrous material within the extracellular matrix in injured or damaged tissue and bind to integrin αvβ3 at βA domain in the region of α2 helix, B-C loop and α2α3 loop. The recitation of a polypeptide with at least 95% amino acid sequence identity to SEQ ID NO: 3 represents a partial structure. That is, the claimed proteins share at least 95% of the structure of SEQ ID NO: 3, while 5% of the structure can vary. There is no teaching in the specification regarding which 5% of the structure can be varied while retaining the ability of the protein to have a dissociation constant less than 1µM and decreasing excessive accumulation of fibrous material within the extracellular matrix in injured or damaged tissue and bind to integrin αvβ3 at βA domain in the region of α2 helix, B-C loop and α2α3 loop. Further, there is no art-recognized correlation between any structure (other than SEQ ID NO: 4) and the activity of having a dissociation constant less than 1µM and decreasing excessive accumulation of fibrous material within the extracellular matrix in injured or damaged tissue and bind to integrin αvβ3 at βA domain in the region of α2 helix, B-C loop and α2α3 loop, based on which those of ordinary skill in the art could predict which amino acids can vary from SEQ ID NO: 2 without losing the dissociation constant less than 1µM and the ability to decrease excessive accumulation of fibrous material within the extracellular matrix in injured or damaged tissue and the binding to integrin αvβ3 at βA domain in the region of α2 helix, B-C loop and α2α3 loop. Consequently, there is no information about which amino acids can vary from SEQ ID NO: 4 in the claimed genus of proteins and still retain the dissociation constant less than 1µM and decreasing excessive accumulation of fibrous material within the extracellular matrix in injured or damaged tissue and bind to integrin αvβ3 at βA domain in the region of α2 helix, B-C loop and α2α3 loop.

Although the disclosure of SEQ ID NO: 3 combined with the knowledge in the art, would
put one in possession of proteins that are at least 95% identical to SEQ ID NO: 3, the level of
skill and knowledge in the art is such that one of ordinary skill would not be able to identify

(if any) have the activity of having a dissociation constant less than 1µM and decreasing excessive accumulation of fibrous material within the extracellular matrix in injured or damaged tissue and bind to integrin αvβ3 at βA domain in the region of α2 helix, B-C loop and α2α3 loop. Based on the lack of knowledge and predictability in the art, those of ordinary skill in the art would not conclude that the applicant was in possession of the claimed genus of proteins based on disclosure of the single species of SEQ ID NO: 4.

The claimed broadly class of variants of D1-D2 comprising having at least about 95% similar to the sequence of wild-type D1-D2 of human and rat, in the absence of sufficient disclosure of relevant identifying characteristics for the broadly claimed class of D1-D2 variants that specifically binds to integrin αvβ3 at βA domain in the region of α2 helix, BC-C loop and α2-α3 loop and  prevent or decrease excessive accumulation of fibrous material within the extracellular matrix in injured or damaged tissue of a subject, the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014), MPEP 2163.

The specification describes the wild-type amino acid sequence of human D1-CD2 of SEQ ID NO: 3 and the variant of SEQ ID NO: 4 comprising 94NDVCNFASR102, the specification does not describe any correlation between the sequences and the structure of any polypeptides that would specifically bind to integrin αvß3 at βA domain in the region of α2 helix, B-C loop and α2-α3 loop and having the claimed therapeutic and functional properties. There is no information regarding what structural features in the D1-CD2 variants would likely be associated with such selective binding, functional attributes and therapeutic activities. Thus, the specification does not disclose a correlation between selective binding activity and the structure of a putative D1-CD2 variants.

Regarding the a variant of D1 of D1-CD2 having at least bout 95% similar to the sequence of wild-type D1-CD2, conservation of structure is not necessarily a surrogate for conservation of function. In this case, there is no disclosed correlation between structure and function. The need for correlation information can vary. More specifically, those of skill in the art might require more or less correlation information depending on the kind of protein activity. Since the amino acid sequence of a protein determines its structure and functional properties, predictability of which changes can be tolerated in the wild-type D1-CD2 amino acid sequence and still retain similar functionality requires knowledge of, and guidance with regard to which amino acid in the protein's sequence, if any, are tolerant of modification and which are conserved and detailed knowledge of the ways in which a polypeptide's structure relates to it's functional usefulness. However, the problem of predicting protein structure from mere sequence data of a single amino acid sequence and in turn utilizing predicted structural determinations to ascertain specifically binding to αvß3 , and finally, what changes can be tolerated with respect thereto is complex and 

The high affinity and selectivity to D1-CD2 structure-function correlation does not demonstrate that the applicant has made a generic invention that achieves the claimed functional properties and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.  

The present invention encompasses modified D1-CD2 that are at least bout 95% similar to the corresponding wild type D1-D2 sequence and comprising amino acid substitutions that do not affect the desired affinity and therapeutic activity. As described in the specification, amino acids with similar hydrophilicity values may be considered when making appropriate amino acid changes. No exemplary amino acid substitutions are provided.  However, listing hydrophilicity values of any polypeptide is insufficient to provide written description for a genus of polypeptides comprising at least about 95% similar to the wild-type D1-D2 polypeptide. Further, the facts in AbbVie Deutschland GmbH v. Janssen Biotech, Inc. (Fed. Cir. 2014) parallel the claimed invention and provide significant guidance on the inherent unpredictability of protein engineering and the effect of amino acid substitutions on protein function. Abbvie is similar to the Federal Circuit's discussion in Novozymes A/S et al. v. Dupont Nutrition Biosciences APS et al., 2013 WL 3779376, Case No. 2012-1433, C.A.Fed; in both, the Federal Circuit emphasized the unpredictability in the art associated with changes in a parent enzyme or protein that can be effected at one or more positions in the sequence by amino acid addition, deletion, or substitution with at least nineteen other possibilities, e.g. counting natural amino acid residues. The basis of the unpredictability is rooted in the same principles that make improvements rare, namely that numerous subtle differences between amino acid residues determine protein binding and function. Because the subtle energetic contributions of each of these interactions is extraordinarily difficult to precisely quantify, and because the number of these interactions is so high even for a single protein-protein interface, innumerable small inaccuracies are amplified into unpredictability. This unpredictability is axiomatic in the field of protein engineering. 

For example, functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. Ariad, 598 F.3d at 1351 ("[T]he level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology."); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1352 (Fed. Cir. 2011) (noting the technical challenges in developing fully human antibodies of a known human protein). It is true that functionally defined claims can meet the Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 964 (Fed. Cir. 2002). However, the record here does not indicate such an established correlation. Instead, AbbVie used a trial and error approach to modify individual amino acids in order to improve the IL-12 binding affinity. Moreover, the '128 and '485 patents of AbbVie do not describe any common structural features of the claimed antibodies. The asserted claims attempt to claim every fully human IL-12 antibody that would achieve a desired result, i.e., high binding affinity and neutralizing activity, and cover an antibody as different as Stelara, whereas the patents do not describe representative examples to support the full scope of the claims. 

Possession is not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. Sufficient description to show possession of such a genus may be achieved by means of a recitation of a representative number of D1-D2 variants comprising having an amino acid sequence of at least about 95% similar to the sequence of wild type D1-D2 variants falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus. See Eli Lilly, 119F.3d at 1568, 43 USPQ2d at 1406.

It is recognized in the art that ligands must possess significant structural and chemical complementarity to their target receptors (Kuntz, Science, 1992, Vol. 257:1078-1082, especially page 10709, 2nd col., lines 1-4 and 9-12 under heading “Structure-Based Design) and that ligands generally bind to native states of proteins with little or no interaction with unfolded states (Miller et al, Protein Science, 1997, 6:2166-2179, especially page 2166, 2nd col., lines 18-20) and further that alterations in protein structure lead to alterations in bindings affinity proportional to the magnitude of the alteration (Miller et al, abstract, lines 2-4).  Finally, Kuntz teaches that as little as 2% of compounds predicted to inhibit specific enzymztic or receptor systems actually shown inhibition in the micromolar range (page 1080, 3rd col.). The claims encompass alterations in protein folding because claims do permit deviation from the amino acid sequences of the consensus regions for a non-native protein.  It would be reasonable to conclude that alterations in protein folding would lead to a large alteration in binding affinity.


Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398. 



Applicant is invited to point to clear support or specific examples of the claimed invention in the specification as-filed. 


Applicant’s arguments, filed 09/07/2021, have been fully considered, but have not been found convincing.

Applicant submits that persons with ordinary skill in the art would reasonably conclude that Applicant possessed the claimed variations of wild-type D1-CD2 from either human or rat on the basis of the description of the same in the application.  Applicant concluded that the present application adequately described the claimed invention. 

This is not found persuasive because the claims are not supported by a description that satisfies 35 U.S.C. § 112, first paragraph. "[T]he test for sufficiency [of the written description] is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date." Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc).

A "sufficient description of a genus ... requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus." Id.
at 1350. "[ A ]n adequate written description requires a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials." Id.

"[F]unctional claim language can meet the written description requirement when the art has established a correlation between structure and function." Id. "But merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species." Id.

12.  No claim is allowed.

13.  SEQ ID NOs: 4-5 are free from prior art.

14.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 29, 2021

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644